 Case 1:17-cv-01700-MN Document 95 Filed 09/18/20 Page 1 of 4 PageID #: 1983




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 NEW BALANCE ATHLETICS, INC.,                     )
                                                  )
                        Plaintiff,                )
                                                  )
                v.                                )   C.A. No. 17-1700 (MN)
                                                  )
 USA NEW BUNREN INTERNATIONAL                     )
 CO. LIMITED LLC,                                 )
                                                  )
                        Defendant.                )

                                     MEMORANDUM ORDER

       At Wilmington, this 18th day of September 2020:

       On December 4, 2019, the Court issued a Memorandum Opinion and Order (“the Opinion”)

ruling on cross-motions for summary judgment filed by Plaintiff New Balance Athletics, Inc.

(“New Balance”) and Defendant USA New Bunren International Co. Limited LLC (“New

Bunren”). (D.I. 73, 74). Currently pending before the Court is New Bunren’s motion for partial

reconsideration of that Opinion. (D.I. 75). Specifically, New Bunren contends that the Court

committed clear error in concluding that New Balance is entitled to statutory damages under

15 U.S.C. § 1117(c) of the Lanham Act, because promotion and advertising do not satisfy the

statutory requirement that the marks be used in connection with “the sale, offering for sale, or

distribution of goods and services.” (D.I. 76 at 5 (quoting 15 U.S.C. § 1117(c)).

 I.    STANDARD OF REVIEW

       A motion for reargument under Local Rule 7.1.5 is the “functional equivalent” of a motion

to alter or amend the judgment under Fed. R. Civ. P. 59(e). See Jones v. Pittsburgh Nat’l Corp.,

899 F.2d 1350, 1352 (3d Cir. 1990). “The standard for obtaining relief under Rule 59(e) is difficult

to meet.” Butamax Advanced Biofuels LLC v. Gevo Inc., Civ. No. 12-1036-SLR, 2015 WL
    Case 1:17-cv-01700-MN Document 95 Filed 09/18/20 Page 2 of 4 PageID #: 1984




4919975, at *1 (D. Del. Aug. 18, 2015); see also L.R. 7.1.5 (“Motions for reargument shall be

sparingly granted.”). A court should exercise its discretion to alter or amend its judgment only if

the movant demonstrates one of the following: (1) a change in the controlling law; (2) a need to

correct a clear error of law or fact or to prevent manifest injustice; or (3) availability of new

evidence not available when the judgment was granted. Max’s Seafood Cafe ex rel. Lou-Ann, Inc.

v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).

II.     DISCUSSION

        In the Opinion, the Court found that New Bunren was liable for trademark infringement

under § 1114, false designation of origin under § 1125(a), and federal trademark dilution under

§ 1125(c). (D.I. 73 at 5-6). All three statutes require that the accused marks be used “in

commerce.” 1 New Bunren used the marks “in commerce” by advertising and promoting goods

bearing the accused marks. (D.I. 73 at 7-9). The Court also found New Bunren liable for statutory

damages under § 1117(c). (Id. at 24). A defendant is liable for statutory damages under § 1117(c)

when it uses a “counterfeit mark” in connection with “the sale, offering for sale, or distribution of

goods or services.” 15 U.S.C. § 1117(c).




1
        Trademark infringement requires a defendant to “use in commerce any reproduction,
        counterfeit, copy, or colorable imitation of a registered mark in connection with the sale,
        offering for sale, distribution, or advertising of any goods or services on or in connection
        with which such use is likely to cause confusion” 15 U.S.C. § 1114(1)(a). False
        designation of origin requires a defendant to use “in commerce” a mark that: (i) “is likely
        to cause confusion . . . as to the origin, sponsorship, or approval of his or her goods,
        services, or commercial activities by another person;” or (ii) “in commercial advertising or
        promotion, misrepresents the nature, characteristics, qualities, or geographic origin of his
        or her or another person’s goods, services, or commercial activities.” 15 U.S.C. § 1125(a).
        Trademark dilution requires a defendant to “use . . . a mark or trade name in commerce that
        is likely to cause dilution by blurring or dilution by tarnishment of the famous mark.”
        15 U.S.C. § 1125(c).


                                                  2
    Case 1:17-cv-01700-MN Document 95 Filed 09/18/20 Page 3 of 4 PageID #: 1985




        Relevant here, New Bunren argued on summary judgement that it was not liable for

statutory damages because “no such sale, offer for sale, or distribution took place.” (See D.I. 53

at 10; D.I. 63 at 15; D.I. 67 at 9). In other words, New Bunren asserted that its actions did not fit

within the meaning of “sale, offer for sale, or distribution” as a matter of law. To explain why,

New Bunren directed the Court to its arguments for no liability under §§ 1114 and 1125. (See

D.I. 53 at 10 (“As discussed extensively above, no such sale, offer for sale, or distribution took

place”); D.I. 63 at 15 (same); D.I. 67 at 9 (“[f]or the reasons discussed above . . . Plaintiff is not

entitled to . . . statutory damages.”)).

        After previously directing the Court to look to its arguments on §§ 1114 and 1125 to

determine whether its actions also create liability under § 1117(c), New Bunren now argues that

the Court cannot rely on the activities that created liability under §§ 1114 and 1125 to find liability

for statutory damages under § 1117(c). (D.I. 76 at 6). Specifically, New Bunren contends that the

advertising and promotion which qualifies as use “in commerce” under §§ 1114 and 1125 does not

also qualify as “offering for sale” under § 1117(c). 2 (Id. at 5-6). A motion for reargument,

however, “may not be used ‘as a means to argue new facts or issues that inexcusably were not

presented to the court in the matter previously decided.’” Butamax, 2015 WL 4919975, at *1

(quoting Brambles USA, Inc. v. Blocker, 735 F. Supp. 1239, 1240 (D. Del. 1990)); A.K. Stamping

Co. v. Instrument Specialties Co., 106 F. Supp. 2d 627, 665 (D.N.J. 2000) (“[A] motion for




2
        Notably, New Bunren has not cited any case in which a court construed the phrase “offering
        for sale” in § 1117(c) as excluding advertising and promotion. (See D.I. 92 at 1
        (“Defendant USA New Bunren International Co. Limited LLC states that it has been unable
        to locate any cases, statutes, or treaties that specifically defined the term “offering for sale”
        as used in the context of 15 U.S.C. § 1117(c).”). If the issue is a novel one, it is difficult
        to conclude that a court’s ruling is clear error. See Lin v. Rohm & Haas Co., No. 2:11-cv-
        3158-WY, 2014 WL 3509982, at *2 (E.D. Pa. July 16, 2014) (finding no clear error where
        there was no binding precedent on point).


                                                   3
 Case 1:17-cv-01700-MN Document 95 Filed 09/18/20 Page 4 of 4 PageID #: 1986




reargument or reconsideration does not offer losing litigants a second bite at the apple.”).

Accordingly, New Bunren’s motion for reargument is denied.

III.   CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that New Bunren’s Motion for

Partial Reconsideration Pursuant to Fed. R. Civ. P. 59(e) (D.I. 75) is DENIED.




                                                   The Honorable Maryellen Noreika
                                                   United States District Judge




                                               4
